                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

    L.G., through her parent and Next Friend,
    M.G.,

                                  Plaintiff,

    v.                                             Case No. 2:19-cv-04191-NKL

    Columbia Public Schools, et. al.,

                                  Defendants.


                                                ORDER

          Before the Court are motions by Defendants City of Columbia and Keisha Edwards (Doc.

23) and Columbia Public Schools (“CPS”) and Tim Baker (Doc. 27) pursuant to Federal Rule of

Civil Procedure 12(b)(6) to dismiss the amended complaint (Doc. 20) by plaintiff L.G., through

her next friend, M.G. For the reasons discussed below, Defendants’ motions are granted in part

and denied in part.


I.        Alleged Facts1

          Plaintiff L.G. is a sixteen-year-old, straight-A student at Rock Bridge High School

(“RBHS”), which is operated by CPS. Doc. 20 ¶ 9. L.G. has general anxiety disorder (“GAD”),

obsessive compulsive disorder (“OCD”), and clinical depression resulting from the GAD and

OCD, for which she is treated by counselors both in and out of the school. Id. ¶ 10.




1
  In deciding the motion to dismiss, the Court accepts the factual allegations in the complaint as
true and construes them in the light most favorable to the plaintiffs. See Stodghill v. Wellston Sch.
Dist., 512 F.3d 472, 476 (8th Cir. 2008).




            Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 1 of 25
        On the afternoon of May 22, 2019, two officers from the City of Columbia’s police

department (“CPD”) came to RBHS to question L.G. about an alleged sexual assault that allegedly

occurred at the house of a CPS student who has the same first name as L.G. Id. ¶ 11. L.G. was

summoned to the office during her geometry final exam, but her teacher asked for her to be allowed

to finish the test before coming to the office. Id. ¶ 12. Immediately after her geometry final, L.G.

was scheduled to finish a final project in her accounting class and then take her final exam in

human anatomy. Id. ¶ 13. In the break between geometry and accounting, L.G. went to the office,

as requested. Id. ¶ 14.

        When L.G. reached the office, CPD School Resource Officer Keisha Edwards told L.G.

that two CPD officers were there to question her. Id. ¶ 15. As Edwards took L.G. to a room for

the interrogation, RBHS Assistant Principal Tom Baker asked Edwards if he was needed, but

Edwards said no. Id. ¶ 17. Once L.G. was inside the room with the CPD Officers (named in the

complaint as John Doe I and John Doe II), Edwards left L.G. there and closed the door behind her.

Id. ¶ 16, 18.

        The CPD officers did not have a warrant or other court order to question L.G. Id. ¶ 20.

There were no exigent circumstances requiring L.G. to be questioned in the midst of school. Id.

Nonetheless, neither Baker nor any other administrator requested an explanation from Edwards or

the two CPD Officers regarding the need to question L.G. during her final exams. Id. § 22.

        The CPD officers asked L.G. if she knew a student with a particular name (referred to as

“Mary Doe”). Id. ¶ 28. L.G. told the officers that she was generally aware of a student named

“Mary Doe,” but that she did not know her personally and did not know if she was the same person

the police were asking about. Id. ¶ 29. The CPD officers appeared incredulous of L.G.’s statement

and pressed her for information. Id. ¶ 30. L.G. asked the officers if there had been a mix-up




                                      2
         Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 2 of 25
because she knew nothing about any alleged assault. Id. ¶ 31. L.G. did not believe she was free

to leave the room while she was being questioned. Id. ¶ 25. L.G. became increasingly distraught

during the interrogation and started to shake. Id. ¶ 32. The interrogation lasted for ten to twenty

minutes before officers John Doe I and II told L.G. she could leave. Id. ¶ 33.

       As soon as she left the interrogation room, L.G. called her mother, M.G., in near panic. Id.

¶ 34. This was the first time M.G. learned that her daughter had been questioned by the police,

and she immediately drove to RBHS to see her. Id. ¶ 35. Edwards explained to M.G. and L.G.

that the police had questioned L.G. because they thought she had information about a sexual assault

that had taken place over the prior weekend at the house of a student with the same first name as

L.G. Id. ¶ 36. After speaking with Edwards, M.G. insisted on seeing L.G.’s counselor, Gretchen

Cleppe, who was familiar with L.G.’s struggle with OCD, GAD, and depression. Id. ¶ 37.

Counselor Cleppe was very surprised to learn what had happened and immediately called Assistant

Principal Baker, who then met with L.G. and M.G. Id. ¶ 38. Baker told M.G. and L.G. that he

had seen Edwards taking L.G. to be questioned by police and had asked Edwards if she needed

anything, but Edwards had said no. Id. ¶ 39.

       By the end of the conversations between L.G., M.G., Edwards, Cleppe, and Baker, L.G.

had missed her accounting class and felt too traumatized to take her anatomy final. Id. ¶ 40. L.G.

had to finish her accounting project over the weekend and come back to take the anatomy final the

following Tuesday (after Memorial Day) when all other students had already been released for the

summer. Id. ¶ 41. L.G. performed poorly on both her accounting project and her anatomy final

due to the extreme anxiety caused by her interrogation by CPD officers. Id. ¶ 42. Since her

interrogation, her mental health has deteriorated further. Id. ¶ 43. L.G. receives ongoing treatment

in the form of medication and therapy. Id. ¶¶ 43, 77.




                                      3
         Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 3 of 25
       CPS has a written policy, adopted by the elected school board, that states, “When law

enforcement officials find it necessary to question students during the school day or during periods

of extracurricular activities, the school principal or designee will be present . . . .” Id. ¶ 19. The

policy also states that the “[t]he principal ordinarily will make reasonable efforts to notify the

student’s parents/guardians.” Id. Nonetheless, L.G. alleges, CPS has a regular practice of

permitting law enforcement officers to seize students at school without a warrant, probable cause,

reasonable suspicion, or exigent circumstances and to interrogate such students outside the

presence of a parent or adult guardian, without notifying the students’ parents. Id. ¶ ¶ 61, 63.

       L.G. alleges that CPD has a custom or practice of seizing minors while they are at school

without a warrant, probable cause, reasonable suspicion, or exigent circumstances and

interrogating them outside the presence of a parent or adult guardian. Doc. 20 ¶ 56.

       L.G. asserts constitutional claims under 42 U.S.C. § 1983 against CPS, the City of

Columbia, Edwards and John Does I and II in both their official and individual capacities. She

also asserts common law claims against Baker and Edwards in their individual capacities. In

addition to compensatory and punitive damages against all defendants, L.G. seeks permanent

injunctive relief against CPS and Baker, requiring (1) that a CPS official accompany any minor

student while he or she is questioned by police on school grounds, and (2) that CPS immediately

notify the parents of any minor student questioned by police. She also seeks permanent injunctive

relief against the City, Edwards, and John Does I and II, prohibiting CPD officers from engaging

in the custodial interrogation of a minor student (a) without a warrant, probable cause, reasonable

suspicion, or exigent circumstances; or (b) outside the presence of a parent or guardian. Doc. 20,

¶¶ 12-13.




                                      4
         Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 4 of 25
II.       Standard

          Federal Rule of Civil Procedure 12(b)(6) requires the dismissal of a complaint that fails to

plead facts sufficient to state a plausible claim upon which relief may be granted. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). In determining whether a complaint alleges sufficient facts to

state a plausible claim to relief, the Court accepts all factual allegations as true. See Great Plains

Trust Co. v. Union Pac. R.R. Co., 492 F.3d 986, 995 (8th Cir. 2007). If the facts alleged in the

complaint are sufficient for the court to draw a reasonable inference that the defendant is liable for

the alleged misconduct, the claim has facial plausibility and will not be dismissed. Iqbal, 556 U.S.

at 678.


III.      Discussion

          A. Claim for Unconstitutional Seizure Against Edwards in Her Official Capacity

          Edwards moves for dismissal of the official-capacity claim against her on the ground that

it is redundant of the claim against the City of Columbia. Because “a suit against a government

officer in his official capacity is functionally equivalent to a suit against the employing

governmental entity,” where the employing entity also is named, the suit against the government

official in his official capacity is redundant. King v. City of Crestwood, Missouri, 899 F.3d 643,

650 (8th Cir. 2018) (quotation marks and citation omitted). L.G. argues that she does not name

the City of Columbia in Count I, and therefore the official-capacity claim against Edwards is not

redundant. However, Count II alleges a constitutional violation against the City of Columbia

based, in part, on Edwards’ conduct. See Doc. 20 ¶¶ 57-58 (“In conformity with CPD custom and

practice, SRO Edwards and John Doe I and II seized L.G. without a warrant, probable cause or

exigent circumstances . . . . The CPD’s unconstitutional custom or practice of seizing minor CPS

students without a warrant, probable cause or exigent circumstances . . . directly and proximately



                                        5
           Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 5 of 25
caused L.G. injury in the form of extreme emotional distress requiring medical treatment and

ongoing therapy.”). Thus, the official-capacity claim against Edwards and the claim against the

City of Columbia are duplicative, and the claim against Edwards in her official capacity is

dismissed.


       B. Claim for Unconstitutional Seizure Against Edwards in Her Individual Capacity

       Edwards argues that the constitutional claim against her in her individual capacity should

be dismissed pursuant to the doctrine of qualified immunity.

       “In § 1983 actions, qualified immunity shields government officials from liability [in their

individual capacities] unless their conduct violated a clearly established constitutional or statutory

right of which a reasonable official would have known.” Bishop v. Glazier, 723 F.3d 957, 961

(8th Cir. 2013) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396

(1982))).

       The Court must consider two factors in analyzing qualified immunity: (1) whether the

facts alleged show that the public official’s conduct violated a constitutional right; and (2) whether

the constitutional right was clearly established at the time of the alleged misconduct. Pearson v.

Callahan, 555 U.S. 223, 232 (2009). “Qualified immunity is appropriate only if no reasonable

factfinder could answer yes to both of these questions.” Hess v. Ables, 714 F.3d 1048, 1051 (8th

Cir. 2013) (quotation marks and citation omitted); see also Pearson, 555 U.S. at 232 (“Qualified

immunity is applicable unless the official’s conduct violated a clearly established constitutional

right.”). “The ‘clearly established’ standard . . . requires that the legal principle . . . be so well

defined that it is ‘clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Dist. of Columbia v. Wesby, ___ U.S. ___, 138 S. Ct. 577, 590 (2018) (citations

omitted).



                                         6
            Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 6 of 25
                    i. Violation of Constitutional Right

       L.G. alleges that Edwards violated her constitutional right against unwarranted seizure.

“To establish a Fourth Amendment violation for her § 1983 claim, [L.G.] must demonstrate both

that [the government actor] seized her within the meaning of the Fourth Amendment and that the

seizure was unreasonable.” Andrews v. Fuoss, 417 F.3d 813, 816 (8th Cir. 2005). A seizure of

the person within the meaning of the Fourth Amendment occurs “only when government actors

have, ‘by means of physical force or show of authority, . . . in some way restrained the liberty of a

citizen.’” Id. (citing Graham v. Connor, 490 U.S. 386, 395 n. 10, 109 S. Ct. 1865, 104 L. Ed.2d

443 (1989)). To put it differently, a seizure of the person under the Fourth Amendment occurs

when, “taking into account all of the circumstances surrounding the encounter, the police conduct

would ‘have communicated to a reasonable person that he was not at liberty to ignore the police

presence and go about his business.’” Kaupp v. Texas, 538 U.S. 626, 629 (2003) (citations

omitted).

       L.G. alleges that, after summoning her to the office, Edwards told L.G. she was being

questioned by the police. Edwards directed L.G. into a room with two CPD Officers and closed

the door, leaving L.G. alone with the officers. Just sixteen years old and a straight-A student, L.G.

says she did not believe she was free to leave the room into which Edwards led or directed her.

See Jones v. Hunt, 410 F.3d 1221, 1226 (10th Cir. 2005) (“We must view [the student’s] encounter

with [government officials] through the eyes of a reasonable sixteen-year-old.”). The CPD’s

interrogation continued for ten to twenty minutes before the CPD officers told L.G. she could

leave. L.G. missed her accounting class during the interrogation.

       L.G. has alleged that she did not feel free to leave, and it is reasonable to infer that a minor

student who was directed not to attend class so that she could be questioned by police officers, and

who was then left alone with those two officers, would not have felt free to ignore Edward’s


                                         7
            Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 7 of 25
directions. See id. at 1227 (“A reasonable high school student would not have felt free to flaunt a

school official’s command, leave an office to which she had been sent, and wander the halls of her

high school without permission.”). Thus, she has alleged a seizure within the meaning of the

Fourth Amendment. See Thomas v. Barze, 57 F. Supp. 3d 1040, 1067, 1069 (D. Minn. 2014)

(holding that students subject to a seizure initiated by law enforcement “are entitled to the full

protection of the Fourth Amendment” and concluding that reasonable jury could find seizure where

student “testified that he did not feel free to leave”) (citing cases); T.S. v. State, 863 N.E.2d 362,

372 (Ind. Ct. App. 2007) (“Significant authority exists for the proposition that a security or school

officer who compels or restrains a student’s movement seizes the student for Fourth Amendment

purposes.”) (citing cases); A.W.M. v. State, 627 So.2d 1148, 1150-51 (Ala. Ct. App. 1993) (finding

that seizure occurred where “the police went to the high school the appellant was attending, told

someone in authority that they needed to talk to the appellant, and questioned the appellant in the

principal’s office at the school”); Rabinovitz v. City of Los Angeles, 287 F. Supp. 3d 933, 956 (C.D.

Cal. 2018) (finding that student directed to enter private room inside principal’s office to talk with

one uniformed officer, despite her earlier statement that she did not wish to speak with police, had

been seized within the meaning of the Fourth Amendment); N.U. by Amar v. E. Islip Union Free

Sch. Dist., No. 16CV4540SJFARL, 2017 WL 10456860, at *10 (E.D.N.Y. Sept. 15, 2017) (stating

that “an in-school interview is considered a ‘seizure’” under the Fourth Amendment if the student

“would not have thought she was free to leave or decline the adults’ questioning”); Dees v. Cty. of

San Diego, No. 14-CV-189-BEN (DHB), 2016 WL 9488706, at *9 (S.D. Cal. May 13, 2016)

(“[O]ther courts agree that interviewing minors at school without parental consent can violate

constitutional rights.”) (citing cases); Phillips v. Cty. of Orange, 894 F. Supp. 2d 345, 362

(S.D.N.Y. 2012) (“Several other circuits have held that an in-school interview of a child for the




                                      8
         Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 8 of 25
purpose of investigating the student’s conduct constitutes a seizure under the Fourth

Amendment.”) (citing cases).

       The next question is whether the alleged seizure was “reasonable” as a matter of law. It

has long been established that “police must, whenever practicable, obtain advance judicial

approval of . . . seizures through the warrant procedure . . . .” Terry v. Ohio, 392 U.S. 1, 20 (1968)

(citations omitted). Here, L.G. has alleged that the officers did not have a warrant for the seizure.

       Generally, “failure to comply with the warrant requirement can only be excused by exigent

circumstances.” Id. “A warrantless arrest is reasonable if the officer has probable cause to believe

that the suspect committed a crime in the officer’s presence.” D.C. v. Wesby, __ U.S. __, 138 S.

Ct. 577, 586 (2018). Another circumstance in which warrantless seizure is reasonable is “‘where

a police officer observes unusual conduct which leads him reasonably to conclude in light of his

experience that criminal activity may be afoot’”—in such a case, “the officer may briefly stop the

suspicious person and make ‘reasonable inquiries’ aimed at confirming or dispelling his

suspicions.” Minnesota v. Dickerson, 508 U.S. 366, 372–73, 113 S. Ct. 2130, 2135 (1993)

(quoting Terry, 392 U.S. at 30).

       Here, the complaint alleges that Edwards detained L.G. without probable cause, reasonable

suspicion, or exigent circumstances. The alleged sexual assault as to which CPD questioned L.G.

occurred at a CPS student’s house—not on school grounds and, it is reasonable to infer, not during

that school day. The allegations thus are sufficient to state a claim for violation of L.G.’s rights

under the Fourth Amendment. See Phillips, 894 F. Supp. at 367 (denying motion to dismiss where

plaintiffs “pled sufficient facts to plausibly raise an issue as to whether probable cause existed” for

seizure of student).




                                      9
         Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 9 of 25
          Edwards argues that, because there is no allegation that she interrogated L.G. herself, she

cannot be held liable for a constitutional violation. This argument erroneously conflates the seizure

with the interrogation. L.G. has alleged that Edwards was the one who directed her out of her class

room and told L.G. that two CPD officers had come to the school to question her, and who led

L.G. into the room with the two other officers and left her there, after closing the door. In short,

the complaint alleges that Edwards seized L.G. The fact that Edwards did not herself question

L.G. does not mean that she cannot be sued for unconstitutional seizure.

          Edwards also argues that it was only appropriate for her to close the door to allow

questioning by the police officers because of the sensitive nature of the topic they wished to

discuss—sexual assault. However, the issue is not Edwards’ purpose in closing the door, but

whether a sixteen-year old girl would plausibly believe she could not leave under the

circumstances. It is a reasonable inference that a sixteen-year old directed by a police officer into

a room with two other officers would not have felt free to leave regardless of whether the door was

closed.

          On the facts alleged, L.G. has stated a claim against Edwards for violation of a

constitutional right.


                     ii. Whether the Right Was Clearly Established

          The next question is whether the particular right was “clearly established” at the time of

the incident. “For a constitutional right to be clearly established, its contours must be sufficiently

clear that a reasonable official would understand that what he is doing violates that right.” Hope

v. Pelzer, 536 U.S. 730, 739 (2002) (quotation marks and citation omitted). “[G]eneral statements

of the law are not inherently incapable of giving fair and clear warning to officers, but in the light

of pre-existing law the unlawfulness must be apparent.” White v. Pauly, 137 S. Ct. 548, 552



                                       10
          Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 10 of 25
(2017). However, “[t]his is not to say that an official action is protected by qualified immunity

unless the very action in question has previously been held unlawful . . . .” Hope, 536 U.S. at 739

(quotation marks and citation omitted).

       There can be no reasonable dispute that “[t]he Fourth Amendment right of citizens not to

be arrested without probable cause is . . . clearly established.” Stoner v. Watlingten, 735 F.3d 799,

804 (8th Cir. 2013). The fact that the right applies to public school students in searches initiated

by police officers was well established at the time of this incident. See Thomas, 57 F. Supp. 3d at

1066 (finding in 2014 on the basis of Eighth Circuit precedent that officers who held “a private

meeting in an inner office” of a public-school were “not entitled to qualified immunity”); L.S. by

Hernandez v. Peterson, No. 18-CV-61577, 2018 WL 6573124, at *7 (S.D. Fla. Dec. 13, 2018)

(denying motion to dismiss claim arising under Fourth Amendment where student was detained

and accused of dealing drugs because the court could not say that the official’s actions were

reasonable under the circumstances), appeal dismissed sub nom. L.S. v. Peterson, No. 18-15318-

DD, 2019 WL 1472973 (11th Cir. Mar. 13, 2019); cf. Cason v. Cook, 810 F.2d 188, 191–93 (8th

Cir. 1987) (finding no constitutional violation under the lower reasonableness standard, rather than

the higher probable-cause standard, where there was “no evidence to support the proposition that

the activities [at the school] were at the behest of a law enforcement agency”).

       Thus, Edwards has failed to establish that she is entitled qualified immunity “on the face

of the complaint.” Stanley v. Finnegan, 899 F.3d 623, 627 (8th Cir. 2018).


       C. Unconstitutional Custom or Practice

       The government defendants, the City of Columbia and Columbia Public Schools, both

argue that L.G. fails to state a viable constitutional claim against them.




                                     11
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 11 of 25
       A municipality may be held liable for a constitutional violation under Section 1983 “if the

violation resulted from (1) an ‘official municipal policy,’ (2) an unofficial ‘custom’; or (3) a

deliberately indifferent failure to train or supervise.” Corwin v. City of Independence, MO., 829

F.3d 695, 699 (8th Cir. 2016) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978);

City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989)). Here, L.G. alleges that an unofficial

custom was a “moving force behind” the constitutional violation. To succeed on such a claim, she

must demonstrate:      “(1) the existence of a continuing, widespread, persistent pattern of

unconstitutional misconduct by the governmental entity’s employees; (2) deliberate indifference

to or tacit authorization of such conduct by the governmental entity’s policymaking officials after

notice to the officials of that misconduct; and (3) that plaintiff was injured by acts pursuant to the

governmental entity’s custom, i.e., that the custom was a moving force behind the constitutional

violation.” Snider v. City of Cape Girardeau, 752 F.3d 1149, 1160 (8th Cir. 2014).

       At the outset of litigation, however, “a plaintiff may not be privy to the facts necessary to

accurately describe or identify any policies or customs which may have caused the deprivation of

a constitutional right.” Doe ex rel. Doe v. School Dist. of City of Norfolk, 340 F.3d 605, 614 (8th

Cir. 2003). Therefore, a complaint containing “allegations, reference, or language by which one

could begin to draw an inference that the conduct complained of resulted from an unconstitutional

policy or custom” is sufficient to withstand a motion to dismiss Crumpley–Patterson v. Trinity

Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

       L.G. has alleged that CPD has a custom or practice of seizing minors at school without a

warrant, probable cause, or exigent circumstances and interrogating them outside the presence of

a parent or adult guardian, in violation of the Fourth and Fourteenth Amendments. Doc. 20 ¶ 56.

L.G. has alleged that CPS has a custom or practice of permitting law enforcement officers to seize




                                     12
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 12 of 25
students at school without a warrant, probable cause, or exigent circumstances, and to interrogate

minor students outside the presence of a parent or adult guardian and without notifying students’

parents. Id. ¶¶ 61-63. L.G. further alleges that: (i) Baker saw Edwards leading L.G. into a room

to be questioned by CPD police officers, id. ¶ 17; (ii) Edwards left L.G. alone in the room with the

two officers and closed the door, id. ¶ 18; (iii) despite CPS Board policy, neither Baker nor any

other designee of the principal accompanied L.G. into the interrogation room, id. at ¶ 23; and

(iv) neither Baker nor any other designee of the principal made any effort to inform L.G.’s parents

of the interrogation, id. at ¶ 24. The allegedly casual approach of Baker and Edwards towards the

interrogation of L.G.—without their knowing the reason for the interrogation, without an assistant

principal or principal’s designee being present during the interrogation, and without informing the

minor student’s parents—raises the inference that CPD officers’ questioning minor CPS students

in such a fashion is a common occurrence. L.G. thus has pleaded sufficient facts to raise an

inference that the official policymakers for the City of Columbia and CPS knew of the

unconstitutional custom and deliberately ignored or even condoned it. In short, the amended

complaint plausibly alleges an unconstitutional custom or practice.


       D. Negligent Infliction of Emotional Distress

       Edwards and Baker argue that L.G.’s claims for negligent infliction of emotional distress

(Count IV) must be dismissed on the basis of various state law defenses and the Paul D. Coverdell

Teacher Protection Act (the “Teacher Protection Act”).


                   i. Baker’s Defense of Sovereign Immunity

       Baker argues that Count IV is asserted against him in his official capacity, and that it is

subject to dismissal on the ground of sovereign immunity. However, L.G. expressly states that




                                     13
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 13 of 25
Count IV is asserted against Baker (and Edwards) in their individual capacities. Doc. 20, p. 4.

Baker’s argument on this point thus is moot.


                    ii. Official Immunity

        The official immunity doctrine shields negligent acts that a public official performs in the

course of his official duties so long as the duties are discretionary, rather than ministerial, in nature.

Southers v. City of Farmington, 263 S.W.3d 603, 610 (Mo. 2008), as modified on denial of reh’g

(Sept. 30, 2008). The distinction between ministerial and discretionary acts “depends on the

‘degree of reason and judgment required’ to perform the act.” Davis v. Lambert-St. Louis Int’l

Airport, 193 S.W.3d 760, 763 (Mo. 2006) (citation omitted); Doc. 142, p. 5.

        Whether an act is discretionary or ministerial turns on “(1) the nature of the public

employee’s duties; (2) the extent to which the act involves policymaking or exercise of

professional judgment; and (3) the consequences of not applying official immunity.” Southers,

263 S.W.3d at 610. “[A] ministerial act is defined as an act that law directs the official to perform

upon a given set of facts, independent of what the officer may think of the propriety or impropriety

of doing the act in a particular case.” Rhea v. Sapp, 463 S.W.3d 370, 376 (Mo. Ct. App. 2015), as

modified (Apr. 28, 2015). “[T]he central question is whether there is any room whatsoever for

variation in when and how a particular task can be done. If so, that task – by definition – is not

ministerial.” State ex rel. Alsup v. Kanatzar, 588 S.W.3d 187, 194 (Mo. 2019).

        “[T]he party asserting the affirmative defense of official immunity . . . [bears] the burden

of pleading and proving that they are entitled to that defense.” Nguyen v. Grain Valley R-5 Sch.

Dist., 353 S.W.3d 725, 730 (Mo. Ct. App. 2011).

        “A public employee is only liable for a ministerial act if the conduct violates either a duty

imposed by statute or regulation or a departmentally mandated duty.” J.M. v. Lee’s Summit Sch.



                                      14
         Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 14 of 25
Dist., 545 S.W.3d 363, 371–72 (Mo. Ct. App. 2018). “A departmentally-mandated duty may arise

from sources other than statutes or regulations such as department rules, the orders of a superior,

or the nature of the employee’s position.” Id.

       The alleged duty at issue here arises from a Board policy stating that “when law

enforcement officials find it necessary to question students during the school day or during periods

of extracurricular activities, the school principal or designee will be present and the interview will

be conducted in private.”

       Baker cites Boever v. Special School District of Saint Louis County, 296 S.W.3d 487 (Mo.

App. 2009), for the proposition that the applicable “ministerial duty” must be imposed by statute

or regulation alone. However, subsequent Missouri appellate case law expressly holds that

departmental policies are sufficient to create the ministerial duty. See Nguyen, 353 S.W.3d at 731

(“Such a duty can arise from departmental rules, the orders of a superior, or the nature of the

position for which the defendant was employed. . . . To the extent Boever, Brummitt, and Norton

require the pleading of a ministerial duty imposed by statute or regulation to state a claim against

a public employee that is not barred by official immunity, we perceive those cases to have

inaccurately stated the standard adopted by our Supreme Court.”).

       Baker also argues that because the Board policy states that “when law enforcement officials

find it necessary to question students during the school day or during periods of extracurricular

activities, the school principal or designee will be present and the interview will be conducted in

private,” the policy did not expressly require Baker to ensure that a principal or designee be present

during L.G.’s interrogation. However, the complaint permits the reasonable inference that Baker

was a “designee” who, as perhaps the only school administrator aware of the impending




                                     15
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 15 of 25
interrogation, should have been present during the interrogation or at least ensured that another

designee was.2

       Edwards argues that her situation is akin to that of the fireman discussed in Rhea, who was

driving in an emergency situation, and that therefore any duty she had was discretionary, not

ministerial. Missouri courts have repeatedly held that an officer responding to an emergency

“‘exercises judgment and discretion and is entitled to official immunity.’” Rhea, 463 S.W.3d at

376 (quoting Davis, 193 S.W.3d at 763). However, here, L.G. has expressly alleged that the

interrogation was not prompted by any emergency or exigent circumstances.

       Edwards also argues that, because the Eighth Circuit has held that an “investigation of a

crime is a discretionary act, not a ministerial one” (Reasonover v. St. Louis Cty., Mo., 447 F.3d

569, 585 (8th Cir. 2006)), Edwards’ alleged conduct in this case is protected by official immunity.

But while the manner in which an officer chooses to conduct an investigation is discretionary, the

discrete decision as to whether police officers should be permitted to question a student outside

the presence of a school administrator and without informing the student’s parents, in the face of

an express policy prohibiting it, is not.

       In J.M., a school gym teacher advised a volunteer, DeMarco, that anyone playing the

catcher position was required to wear protective gear provided by the school district. J.M., 545

S.W.3d at 367. J.M. was to play catcher, but neither he nor DeMarco was able to adjust a facemask

to fit him. Id. at 368. DeMarco therefore instructed J.M. to act as catcher without the facemask

while standing further back. Id. A batter, upon hitting the ball, threw his bat behind him, striking



2
 Insofar as Baker suggests that Edwards was an “administrator” who might have accompanied
L.G. in compliance with Board policy, or that he relied on Edwards to ensure that a different
administrator would be present at the interrogation, the contention raises a question of fact that the
Court cannot resolve upon a motion to dismiss.



                                     16
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 16 of 25
J.M. in the face and breaking his nose. Id. While acknowledging that “DeMarco’s duty was to

conduct and supervise the students playing a game of softball, which required him to exercise some

discretion,” the Missouri Court of Appeals found that, because of the policy requiring students to

wear protective gear where available, and the direct instruction from the coach regarding the gear,

“DeMarco was without discretion regarding the use of the protective mask for any student playing

catcher during the game.” Id. at 372-73. Therefore, the court found, DeMarco was not entitled to

official immunity.

       Similarly, here, CPS Board Policy requires a specific action in a specific situation: when

law enforcement questions a student during the school day, “the school principal or designee” must

be present. Doc. 20 ¶ 19. The fact that Edwards was the CPD School Resource Officer raises the

inference not only that she was aware of the school board policy, but also that she was bound by

it. Insofar as Edwards’ role as School Resource Officer required her to serve as a school

administrator or quasi-school administrator (and the allegation that Assistant Principal Baker

deferred to Edwards’ advice as to whether he was needed in the interrogation of L.G. raises the

inference that she played a role in school administration), she would be subject to the Board policy.

The J.M. case establishes that a defendant need not have been employed by the school to be held

liable for violation of a school policy, so long as he is told to follow the policy. Given the nature

of the policy and Edwards’ role at the school, a plausible inference may be drawn from the

pleadings that she was aware of the policy and that she had been told to have a school official

present during police questioning of students.

       The Board policy states that a principal or designee “will” accompany a student being

questioned by police. The policy leaves no room for the exercise of discretion. Thus, the conduct

by Baker and Edwards (assuming that she is subject to the Board policy) falls “neatly into the




                                     17
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 17 of 25
category of actions ‘which a public officer is required to perform upon a given state of facts, in a

prescribed manner, in obedience to the mandate of legal authority, without regard to his own

judgment or opinion concerning the propriety of the act to be performed.’” Letterman v. Does,

859 F.3d 1120, 1126-27 (8th Cir. 2017) (quoting Southers, 263 S.W.3d at 610). The task of

ensuring that a principal or principal’s designee was in the room confers no policymaking authority

and requires no professional judgment. Letterman, 859 F.3d at 1126; cf. Alsup, 588 S.W.3d at 194

(finding that official immunity barred claim where defendant “had no . . . clear and unequivocal

duty to use a particular restraint in a particular way”). Imposing liability on Edwards and Baker

under the circumstances alleged would not have the effect of making officials in a similar position

inappropriately cautious; to the contrary, it would merely encourage officials to perform their

unequivocal ministerial duties. Thus, Plaintiffs have alleged facts sufficient to permit the inference

that Edwards and Baker were “without discretion” to permit L.G. to be questioned in the absence

of the principal or her designee.


                  iii. Paul D. Coverdell Teacher Protection Act of 2001

       Edwards and Baker argue that the tort claims against them are barred by the Teacher

Protection Act, which provides that “no teacher in a school shall be liable for harm caused by an

act or omission of the teacher on behalf of the school if -

       (1) The teacher was acting within the scope of the teacher’s employment or
       responsibilities to a school or governmental entity;
       (2) The actions of the teacher were carried out in conformity with Federal, State
       and local laws (including rules and regulations) in furtherance of efforts to
       control, discipline, expel, or suspend a student or maintain order or control in the
       classroom or school;
       (3) If appropriate or required, the teacher was properly licensed, certified, or
       authorized by the appropriate authorities for the activities or practice involved in
       the state in which the harm occurred, where the activities were or practice was
       undertaken within the teacher’s responsibility;



                                     18
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 18 of 25
       (4) The harm was not caused by willful or criminal misconduct, gross negligence,
       reckless misconduct, or a conscious, flagrant indifference to the rights or safety
       of the individual armed by the teacher; and
       (5) The harm was not caused by the teacher operating a motor vehicle, vessel,
       aircraft, or other vehicle for which the state requires the operator or owner of the
       vessel, craft or vessel to -
               (A) possess an operator’s license; or
               (B) maintain insurance.”
§ 7946(a).3 The Teacher Protection Act constitutes an affirmative defense, and defendants

therefore bear the burden of establishing that it applies. See Zell v. Ricci, No. 18-1372, 2020 WL

1910841, at *13 n.19 (1st Cir. Apr. 20, 2020) (noting that the “affirmative defense” of the Teacher

Protection Act remained to be adjudicated by the state court); M.C.-B. ex rel. T.B. v. Hazelwood

Sch. Dist., 417 S.W.3d 261, 265 (Mo. Ct. App. 2013) (finding that defendants failed to meet their

burden on their affirmative defense under the Coverdell Act).

       L.G. has asserted constitutional claims against Edwards and has alleged that Baker

“permitted . . . Edwards and John Doe I and II to seize L.G. at school . . . without a warrant,

probable cause or exigent circumstances,” “outside the presence of a parent or adult guardian,”

without making any “effort to notify L.G.’s parents that she was being interrogated by law

enforcement,” in violation of a Board-enacted policy. Doc. 20, ¶¶ 64-66. Because L.G. has

plausibly alleged that the actions of both Defendants are not in compliance with federal civil rights

law and local rules, the Court cannot say as a matter of law at this stage that the alleged conduct

of these defendants was “in conformity with Federal, state and local . . . laws . . . .” See Dydell v.

Taylor, 332 S.W.3d 848, 857 (Mo. 2011) (considering, but not deciding, whether local school


3
 L.G. does not dispute that Baker and Edwards each are “teachers” within the meaning of the
Teacher Protection Act. Doc. 37, p. 19; see 20 U.S.C. § 7943(6) (defining “teacher” as including
“principal” and “administrator” as well as “a professional or nonprofessional employee who - (i)
works in a school; and . . . maintains discipline or ensures safety . . . .”



                                     19
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 19 of 25
board policy falls within meaning of the term “local law” because plaintiff failed to show breach

of the policy).4

        Edwards suggest that the Teacher Protection Act bars all negligence claims, even where

they are connected with conduct that allegedly violates a statute. Doc. 48, p. 2 (citing Dennis v.

Bd. of Educ. of Talbot Cty., 21 F. Supp. 3d 497, 502 (D. Md. 2014) (noting that “the Coverdell Act

is designed to target tort or statutory causes of action that may, for whatever reason, find their way

into federal court”); C.B. v. Sonora Sch. Dist., 691 F. Supp. 2d 1123, 1148 (E.D. Cal. 2009)

(dismissing an emotional distress claim on the basis of the Teacher Protection Act despite

Plaintiff’s allegation that defendant had violated federal and state law)). Despite the decisions in

Dennis and C.B., the Court concludes that the plain language of the Teacher Protection Act—

which protects educators from liability only insofar as each of the five subparts apply—precludes

such an argument. If the Teacher Protection Act precluded tort claims even where they arise from

a federal civil rights violation, the subpart of the statute requiring that “[t]he actions of the teacher

were carried out in conformity with Federal, State and local laws (including rules and regulations)”

would have no meaning or purpose. Because L.G.’s negligence claims are tied to alleged federal

constitutional violations, the Teacher Protection Act does not warrant dismissal of L.G.’s state law

claims at this stage.5




4
  The Court is not persuaded by Edwards’ argument that a “constitutional theor[y] of recovery” is
different from a violation of federal law, and in any event, L.G. brings suit pursuant to federal
statutory law, 42 U.S.C. § 1983.
5
  Because the Teacher Protection Act does not require dismissal of L.G.’s state law claims, the
Court need not address the alternate basis for finding the Teacher Protection Act inapplicable—
the argument that L.G. failed to allege facts suggesting gross negligence or conscious, flagrant
indifference to her rights.


                                      20
         Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 20 of 25
                     iv. Public Duty Doctrine

       Under the public duty doctrine, “a public employee is not civilly liable for the breach of a

duty owed to the general public, rather than a particular individual.” Southers, 263 S.W.3d at 611.

The public duty doctrine does not insulate a public employee from liability “for breach of

ministerial duties in which an injured party had a ‘special, direct, and distinctive interest.’” Id.,

611-12 (citation omitted). “[W]hen injury to a particular, identifiable individual is reasonably

foreseeable as a result of a public employee’s breach of duty,” the public duty doctrine does not

apply. Id. at 612.

       The duties at issue here—to ensure that L.G. was accompanied by a school official during

police officers’ interrogation and to ensure that L.G.’s parents were notified of the interrogation—

were duties in which L.G. had a “special, direct, and distinctive interest.” Moreover, as discussed

above, the duties were ministerial. Therefore, the public duty doctrine does not immunize Baker

from L.G.’s claims.


                     v. Whether L.G. Has Stated a Claim Against Baker for Negligent
                        Infliction of Emotional Distress

       Baker argues that L.G. fails to state a claim against him for negligent infliction of emotional

distress. To state a claim for negligent infliction of emotional distress under Missouri law, L.G.

first “must plead the general elements of negligence—that is, ‘a legal duty of the defendant to

protect the plaintiff from injury,’ a breach of that duty, proximate cause, and injury . . . .” Couzens

v. Donohue, 854 F.3d 508, 518 (8th Cir. 2017) (quoting Thornburg v. Fed. Express Corp., 62

S.W.3d 421, 427 (Mo. Ct. App. 2001)). In addition, she must plead “‘that the defendant should

have realized that his conduct involved an unreasonable risk of causing distress’ and ‘that the

emotional distress or mental injury must be medically diagnosable and must be of sufficient




                                     21
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 21 of 25
severity as to be medically significant.’” Couzens, 854 F.3d at 518 (quoting Thornburg, 62 S.W.3d

at 427).

       L.G. has alleged that Baker is an assistant principal at RBHS and that the Board imposed

a duty on him to remain with L.G. or ensure that a different designee of the principal was with her,

when she was interrogated by the police. Doc. 20 ¶¶ 3-4, 19-23. L.G. has alleged that Baker knew

or should have realized that his failure to accompany L.G. or to ensure that L.G. was accompanied

by a principal’s designee carried an unreasonable risk of causing her distress. Id. at 76. L.G. has

alleged that Baker’s breach of the duty directly and proximately caused her damage, including by

interfering with her performance on her accounting project and her anatomy final and causing her

to suffer extreme anxiety. Doc 20 ¶¶ 42-43. L.G. has alleged that her emotional distress is

medically diagnosable and of sufficient severity to require medical treatment in the form of both

medication and therapy. Id. ¶ 77. Having alleged legal duty, breach thereof, facts suggesting that

Baker should have realized that his conduct involved an unreasonable risk of causing distress, and

that L.G.’s distress is medically diagnosable and warrants treatment, L.G. has stated a claim for

negligent infliction of emotional distress.


       E. Standing to Seek Injunctive Relief

       On reply, for the first time, the City of Columbia and Edwards argue that L.G. lacks

standing to seek injunctive relief because she has not alleged facts suggesting that future harm is

“certainly impending.”6




6
  The Court ordinarily will not consider arguments raised for the first time on reply. However,
“[b]ecause standing is an element of federal subject matter jurisdiction, it may be raised as an issue
at any time.” Sioux Falls Cable Television v. State of South Dakota, 838 F.2d 249, 251 (8th Cir.
1988) (citations omitted).



                                        22
           Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 22 of 25
       To have standing, a party must have “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, Inc. v. Robins, ___ U.S. ___, 136 S. Ct. 1540, 1547 (2016).

“[T]he injury or threat of injury must be both ‘real and immediate,’ not ‘conjectural’ or

‘hypothetical.’” City of L.A. v. Lyons, 461 U.S. 95, 101-02 (1983).

       L.G. seeks injunctive relief against the City of Columbia, Keisha Edwards and John Does

I and II, as well as injunctive relief against Columbia Public Schools and Tim Baker.7 She seeks

injunctive relief to prevent the defendants from subjecting not only her, but also any other minor

student, to custodial interrogation in the absence of certain procedural protections.

       As a preliminary matter, the Court has found no legal basis for L.G. obtaining relief on

behalf of all minor students in the Columbia Public School District. See Zimmerman v. Bd. of

Trustees of Ball State Univ., 940 F. Supp. 2d 875, 897 n.19 (S.D. Ind. 2013) (“The scope of

injunctive relief the Students seek with regard to prohibiting Ball State from regulating the off-

campus conduct of all Ball State students . . . far exceeds any remedy they, as individuals, would

be entitled to. This is not a class action, and the Students have presented no authority suggesting

that they are somehow entitled to seek relief on behalf of all Ball State students.”).

       As for L.G.’s right to seek such relief for herself, the Supreme Court’s decision in Lyons

indicates that she lacks standing. The plaintiff in Lyons was choked by police in the midst of a

traffic stop. Lyons, 461 U.S. 95 at 105. He sought not only damages, but also an injunction barring

the city’s use of control holds. Id. at 98. The Supreme Court found that Lyons’ past encounter

with the police did “nothing to establish a real and immediate threat that he would again be stopped


7
  Baker and CPS did not raise the issue of standing, but the Court may consider the question of
standing sua sponte. See Frost v. Sioux City, Iowa, 920 F.3d 1158, 1162–63 (8th Cir. 2019)
(affirming sua sponte ruling that plaintiff lacked standing).



                                     23
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 23 of 25
for a traffic violation, or for any other offense, by an officer or officers who would illegally choke

him into unconsciousness without any provocation or resistance on his part.” Id. at 105. L.G.

argues that because the chokehold in Lyons was inflicted seven years before the Supreme Court

heard the case, and L.G.’s allegations concern more recent events, and because L.G. has alleged a

pattern and practice of constitutional violations, Lyons does not apply to this case. However, in

Lyons, the plaintiff alleged “routine[]” application of unconstitutional chokeholds—suggesting an

ongoing custom and practice. Id. Nonetheless, the Supreme Court found that such an allegation

“falls far short of the allegations that would be necessary to establish a case or controversy between

these parties.” Id.

       L.G. does not allege a threat of any of the defendants’ violating her rights in the future.

Under Lyons, the fact that L.G. was subjected to an allegedly unconstitutional seizure of her person

(even combined with the inference that such a seizure of students was commonplace) is not

sufficient to suggest a threat of a similar violation of her constitutional rights in the future. See

Coleman v. Watt, 40 F.3d 255, 259 (8th Cir. 1994) (“A speculative or hypothetical claim of future

injury is insufficient to generate standing.”). As such, on the face of the complaint, L.G. lacks

standing to seek injunctive relief. See id. (finding that plaintiff had failed to satisfy requirement

of “real or immediate threat” and therefore lacked standing where he had not alleged or presented

evidence of “a likelihood that he will be subjected in the future to the impoundment policy”); Pritt

v. Washington County, Arkansas, No. 5:16-CV-05329, 2017 WL 81490, at *4 (W.D.Ark., January

09, 2017) (finding that plaintiff who alleged a past unconstitutional arrest had failed to allege a

“real and immediate” threat of unconstitutional arrest and therefore lacked standing to seek

injunctive relief). L.G.’s requests for injunctive relief thus cannot survive.




                                     24
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 24 of 25
IV.    Conclusion

       For the foregoing reasons, Defendants’ motions (Docs. 23 and 27) to dismiss the amended

complaint are GRANTED in part, in that L.G.’s claim against Edwards in her official capacity and

her requests for injunctive relief are DISMISSED. The motions to dismiss otherwise are DENIED.

                                                   s/ Nanette K. Laughrey
                                                   NANETTE K. LAUGHREY
                                                   United States District Judge

Dated: May 12, 2020
Jefferson City, Missouri




                                     25
        Case 2:19-cv-04191-NKL Document 55 Filed 05/12/20 Page 25 of 25
